                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


NEW JERSEY BUILDING
CONSTRUCTION LABORERS DISTRICT                               Civ. No. 18-14979 (WJM)
COUNCIL NEW JERSEY BUILDING
LABORERS STATEWIDE BENEFIT
FUNDS AND THE TRUSTEES THEREOF,                                      OPINION

                        Petitioners,

          V.


INNOVATIVE MASONRY LLC d!b/a
INNOVATIVE DESIGN &
DEVELOPMENT

                        Respondent.


         WILLIAM J. MARTINI. U.S.D.J.
       This matter comes before the Court on Innovative Masonry LLC’s motion to vacate
an arbitration award, ECF No. 7, and New Jersey Building Construction Laborers District
Counsel’s motion to confirm the award, ECF Nos. 8-9. For the reasons set forth below,
the motion to vacate is DENIED and the motion to confirm is GRANTED.
 I.            BACKGROUND
       On April 9 and April 27, 2018, Arbitrator Louis P. Verrone (“Arbitrator”) held
hearings to determine whether Innovative Masonry LLC (“Employer”) violated its
Collective Bargaining Agreement (“Agreement”) with the New Jersey Building
Construction Laborers’ District Council and the Jersey Building Laborers Statewide
Benefit Funds (“Union”). Arb. Op. & Award at 2, ECF No. 8, Ex. A (“Award”). Arbitrator
answered two questions:

      1. Whether the signatory Company violated the tenns of the parties’ Agreements
         by failing to apply all of the respective terms and conditions of said Agreements,
         including the payment of wages and benefits, while performing work covered
         by said Agreements at four distinct worksites under the name or names of other
         companies [(“Other Companies”)] in order to avoid its contractual
         responsibilities under the Agreements?
      2. If so, what shall be the remedy?



                                                1
Id. As to the first question, Arbitrator determined that by utilizing “related entities” to
perform work, Employer “violated the Recognition, Wages and fringe Benefits and Work
Preservation provisions of the Agreements between it and the. Union[].” Id. at 30. As
                                                                   .   .



to the second question, Arbitrator applied “[t]he customary and most frequent remedy
utilized by arbitrators under similar situations,” namely, “a monetary award of damages to
unit employees equal to the work opportunities afforded non-union employees.” Id. Lost
wages and benefits were calculated by “multiplying the number ofjob hours per week by
the applicable hourly contractual wage [or benefit] rate.” Id. at 3 1. Accordingly, Arbitrator
(1) awarded Union $89,395.62, comprised of (a) $47,021.90 in unpaid wages;
(b) $39,873.72 in unpaid benefits; and (c) $2,500.00 in fees and (2) ordered Employer to
“cooperate fully with any inquiry or audit” by Union. Id. at 35-36.
       On October 15, 2018, Employer petitioned this Court to vacate the arbitration
award. See Innovative Design andDevelopment, LLC v. New Jersey Building Constritction
Laborers District Coitncil Building and General Construction Laborers Local 3 & 77, No.
18-cv-14966, ECF No. 1. The same day, Union opened this matter and petitioned to
confirm the Award. ECF No. 1. Again on the same day, another union opened a third
action. See Keystone Mountain Lakes Regional Council of Carpenters as successors to
Northeast Regional Council of Carpenters, Northeast Carpenters Funds and the Tritstees
Thereof v. Innovative Masoniy LLC dlb/a Innovative Design & Development, No. 1 8-cv-
14975. As set forth in the Court’s January 7, 2019 Order, after unwinding various motions,
both parties were afforded opportunities to cross move for confirmation and vacatur. See
ECF No. 6. Pending before the Court are those motions.
 II.             STANDARD Of REVIEW
          Under the federal Arbitration Act (“Act”), a court may vacate an arbitration award:

       1. where the award was procured by corruption, fraud, or undue means;
       2. where there was evident partiality or corruption in the arbitrators, or either of
          them;
       3. where the arbitrators were guilty of misconduct in refusing to postpone the
          hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent
          and material to the controversy; or of any other misbehavior by which the rights
          of any party have been prejudiced; or
       4. where the arbitrators exceeded their powers, or so imperfectly executed them
          that a mutual, final, and defmite award upon the subject matter submitted was
          not made.
9 U.S.C.     §   10(a).
       Despite the Act’s relatively broad language, courts may only overturn an award in
narrow circumstances. “Findings of fact and inferences to be drawn therefrom are the
exclusive province of the arbitrator.” Citgo Asphalt Ref Co. v. Paper, Allied-Inthcs., Chem.
& Energy’ Workers hit ‘I Union Local No. 2-99], 385 F.3d 809, 816 (3d Cir. 2004) (brackets
and citation omitted). As to the application of those facts to collective bargaining


                                                2
agreements (“CBAs”), “[i]f an arbitrator’s award ‘draws its essence from the [CBA],’
the award is legitimate.” Akers Nat. Roll Co. v. United Steel, Paper & forestry, Rubber,
Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union, 712 F.3d 155, 160 (3d Cir. 2013)
(citation omitted). An award “draw[s] its essence from the [CBA] if the interpretation can
in any rational way be derived from the agreement.” Id. (citation omitted). “Indeed, a
reviewing court may disturb an arbitrator’s award only where there is a manifest disregard
of the [CBA], totally unsupported by principles of contract construction and the law of the
shop.” Id. (citation omitted). “If an arbitrator is even arguably construing or applying the
[CBA] and acting within the scope of his authority, the fact that a court is convinced he
committed serious error does not suffice to overturn his decision.” Id. (citation omitted).
To have an award vacated, movants bear a “heavy burden.” Oxford Health Plans LLC v.
Sutter, 569 U.S. 564, 569 (2013).
III.        DISCUSSION
       Employer seeks to vacate the Award. In support, it argues that Arbitrator
(1) incorrectly found that one of the Other Companies, E&N Construction, was “related”
to Employer and (2) “refused to hear [Employer’s] challenges to the actual number of hours
being sought for benefits.” Mot. to Vacate at 7-9, ECF No. 7. Union seeks to confirm the
award of $89,395.62 and for equitable relief including $400.00 in court costs, totaling
$89,795.62. ECF Nos. 1, 8-9.
       A.     Determination of Related Entities and Violation of the Agreement
       Employer asserts “that the Arbitrator’s finding that E&N Construction is a ‘related
company’ to Innovative Design and Development, LLC is so against the weight of the
evidence proffered at the hearing, that the award is both (1) arbitrary and capricious and
(2) displays a manifest disregard of the law.” Mot. to Vacate at 9.
        Here, Arbitrator at least “arguably constrn[ed] or appl[ied] the” Agreement in
finding the companies related. Akers. 712 f.3d at 160. Arbitrator reviewed and analyzed
the factual record in detail, Award at 15-17, 21-29, set forth the legal authorities he relied
on, Id. at 18-20, and concluded the Other Companies are “related entities      .   within the
                                                                                   .   .



meaning of the work preservation clauses contained in the parties’ Labor Agreements,”
despite nominal outside ownership, Id. at 29. The Court is not authorized to overturn any
improper inferences or findings of fact Arbitrator made in reaching that conclusion. See
Citgo Asphalt Ref Co., 385 F.3d 809 at 816.
       Therefore, the Court rejects Employer’s argument that the Award is arbitrary and
capricious or displays a manifest disregard for the law.
       B.     Refusal to Hear Challenges to the Number of Hours
       Employer asserts Arbitrator “exceeded the scope of his authority in entering a
specific monetary award” because, after Union “started to produce testimony about how
many hours it should have taken to perform [the] work” Employer objected and, during the
ensuing conference:


                                              3
       [I]t was decided that the oniy issue which the Arbitrator would decide would
       be the issue of whether E&N Construction was a “related company”              .




       The issue of actual benefits owed in the event of a finding of “related-entity”
       status was to be [decided] by separate proceeding at which [Employer] would
       be given the opportunity to challenge tUnion’s] proofs on this issue.

       Based upon this discussion, no further evidence was proffered at the hearing
       by [Union] as to the reasonable number of hours, by trade, for the work being
       sought and [Employer] did [sic] offer any testimony challenging those
       numbers.
Mot. to Vacate at 7-8. Employer provides no citation or evidentiary support. See Id.
       Here, the specific monetary award “draw[s] its essence” from the Agreement, and
thus will be confirmed. Akers, 712 F.3d at 160. Arbitrator calculated lost wages and
benefits by “multiplying the number of job hours per week by the applicable hourly
contractual wage [or benefit] rate.” Award at 31 (emphasis added). Thus, the specific
monetary award was, in some rational way, derived from the Agreement. This is sufficient.
See Akers, 712 F.3d at 160.
        Employer’s argument that Arbitrator acted beyond his authority because “it was
decided” that “[t]he issue of actual benefits owed.       was to be [decided] by separate
                                                          .   .




proceeding” is unavailing. Mot. to Vacate at 10. First, Employer fails to set forth any
evidence of the alleged discussion and decision. See generally Id.; Oxford Health Plans
LLC, 569 U.S. at 569 (party seeking relief under § 10(a)(4) of the Act “bears a heavy
burden”). Second, even assuming “it was decided,” the Court lacks authority to disrupt
Arbitrator’s use of”[t]he customary and most frequent remedy utilized by arbitrators under
similar situations,” Award at 30, as it complies with the “law of the shop,” see Akers, 712
F.3d at 160. Under the customary approach applied, damages equal “the work
opportunities afforded non-union employees.” Award at 30. The work opportunities
afforded to non-union employees were, according to Arbitrator, reflected in Employer’s
certified payroll records or could be discovered through audits. Id. at 30, 34. The Court
cannot overturn Arbitrator’s application of that factual determination (i.e., the number of
missed hours) to the customary approach to damages.1
      Therefore, the Court rejects Employer’s argument that Arbitrator exceeded the
scope of his authority.


  As made clear by the Third Circuit, overturning an award is only permitted “where there is a
manifest disregard of the [CRA], totally unsupported by. the law of the shop.” See Akers, 712
                                                          .   .



F.3d at 160 (emphasis added). Here, Arbitrator applied “[t]he customary and most frequent
remedy utilized by arbitrators under similar situations.” Award at 30. Further, the Court is not
permitted to overturn Arbitrator’s factual determinations regarding the payroll records’ relevance
and accuracy. See Citgo Asphalt Ref Co., 385 f.3d at $16 (“Findings of fact and inferences to be
drawn therefrom are the exclusive province of the arbitrator.”).

                                                4
       C.     Union’s Motion to Confirm and Request for Equitable Relief
        As Employer failed to meet its burden to vacate the Award, Union’s motion to
confirm is GRANTED. However, Union’s Notice of Motion stated that it would “rely
upon the October 15, 2018 Petition to Confirm Arbitration Award,” ECf No. 8, which—
in addition to requesting confirmation—sought equitable relief including the “court’s filing
fee in the amount of $400,” ECF No. 1. Counsel is directed to Local Rule 54.1 regarding
the appropriate method for requesting costs.
IV.         CONCLUSION
       For the reasons set forth above, Innovative Masonry LLC’s motion to vacate, ECF
No. 7, is DENIED. The New Jersey Building Construction Laborers’ District Council and
the New Jersey Building Laborers Statewide Benefit Funds’ motion to confirm, ECF
Nos. 8-9, is GRANTED. An appropriate order follows.




Date: March 7, 2019




                                              5
